Citation Nr: 1602320	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the knees.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for osteoarthritis of the left knee, left hip, and right hip; increased rating for right knee disability, initial rating for migraine headaches; eligibility for automobile and/or specially adapted equipment, home adaptation grant, special home adaptation, Dependents' Educational Assistance, and a total rating based on convalescence are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  His awards include the Global War on Terrorism Service Medal, the Global War on Terrorism Expeditionary Medal, the Air Force Expeditionary Service Ribbon with Gold Border, the Air Force Overseas Short Tour Ribbon, and the Air Force Longevity Service Award. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In November 2013, the Board denied the claims for service connection for migraine headaches and a low back disorder as well as a claim for TDIU, among other claims.  The Veteran subsequently appealed these denials the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order and Joint Motion for Partial Remand, the Court vacated the Board's November 2013 decision as to these claims only and remanded the matters to the Board for additional development.

In a January 2015 decision, the Board granted the Veteran's service connection claim for migraine headaches, and remanded the issues relevant to the Veteran's low back disability and TDIU.  

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

While the Board regrets further delaying appellate review, additional development is necessary before the claims on appeal can be properly adjudicated.

In the January 2015 remand, the Board, in pertinent part, directed the RO to obtain an addendum opinion that addressed whether it was at least as likely as not that the Veteran's current back disability was due to service.  The opinion was also to address whether the back disability was caused by or aggravated by his service-connected bilateral knee disability.  In answering all questions, the examiner was advised that the Veteran was competent to report the injuries and symptoms and that his lay statements must be considered in formulating the requested opinion.  The examiner was also to provide complete rationale for each opinion provided.

In November 2015 written arguments, the Veteran's attorney indicated that the April 2015 VA medical opinion relevant to the Veteran's lumbar spine disability was inadequate.  The Board agrees.  

Indeed, the April 2015 opinion found, in pertinent part, that the Veteran's lower back condition is not related to events that occurred in military service.  The examiner noted that the Veteran's given history was inconsistent with the medical records.  The examiner noted that the "wording of the request is inaccurate in that the [Veteran] did not have multiple complaints of lower back pain in 9/2001".  He noted that at the time the Veteran had a complaint of lower back pain for 2 weeks, and that there were no further complaints of, or evaluations for, lower back pain during the remainder of service.  The examiner noted that there was no "STR" evidence of a chronic lower back condition during the Veteran's active military service.  The Board notes that the examiner references the September 12, 2001 treatment record that documents that the Veteran's 2-week history of low back pain.  The Board notes, however, the Veteran was seen again for complaints of back pain on September 18, 2001.  Thus, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran had been seen once during service for low back pain, instead of two occasions as documented in the service treatment records.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, once again, the opinion did not discuss the Veteran's lay assertions that his current low back disorder began in service and has continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  

Furthermore, the Board finds the examiner did not adequately discuss why the Veteran's low back disability was not aggravated by his service-connected bilateral knee disability.  Indeed, the examiner found that the Veteran's lower back condition was not caused by nor aggravated by his knee condition.  He indicated that the Veteran had Fulkerson osteotomies 11 years ago, and that both of the initial conditions are not etiologies for lumbar disc disease or lumbar spondylosis.  The examiner indicated that both of those conditions occur from cellular changes associated with disc dehydration most often associated with aging.

While the VA examiner addressed whether a causal relationship exists between the Veteran's low back disability and his service-connected bilateral knee the examiner did not explicitly address whether the Veteran's low back is aggravated (worsened beyond natural progression) by his bilateral knees.  See Allen v. Brown, 7 Vet. App. 439 (1995) (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Hence, as noted, the opinion is inadequate.  Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the opinion did not adequately address the Veteran's lay statements, or the aggravation aspect of the claim, the Board finds that the instructions of the January 2015 Remand were not substantially complied with, thereby necessitating another remand.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

With respect to the Veteran's claim for a TDIU, the Board notes that he has alleged that he was unable to work due to his low back disorder and service-connected knee disabilities.  As such, a determination regarding the TDIU claim is necessarily dependent upon a determination of the Veteran's claim for service connection claim for a low back disorder.  The Veteran's claim for an increased rating for his service-connected right knee disorder is addressed in a separate decision.  Consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim for service connection for a low back disorder and the claim for an increased rating for a right knee disorder (addressed in a separate remand).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the March 2012 VA examiner for an addendum opinion.  If the examiner who drafted the March 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its onset during active duty service; or, was the disability caused by any incident or event that occurred during his period of service, to include the complaints of low back pain during September 12, 2001 and September 18, 2001?  The examiner is reminded that the Veteran's lay statements regarding low back problems began in service and has continued since that time must be considered.
b) Whether it is at least as likely as not (50% or better probability) that the low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected right knee disability; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete reasoning.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Thereafter, the claim for service connection for a low back disorder as well as the claim for a TDIU should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


